FILED
                              NOT FOR PUBLICATION                             DEC 23 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANGELITA DAGSIL AGRIPA,                           No. 06-70141

               Petitioner,                         Agency No. A029-418-871

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Angelita Dagsil Agripa, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider and reopen. We have jurisdiction under 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
for abuse of discretion the denial of a motion to reopen or reconsider, and review

de novo claims of due process violations. Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002). We deny the petition for review.

       The BIA did not abuse its discretion in denying Agripa’s motion as untimely

because the motion was filed almost 10 months after the BIA’s December 21,

2004, order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(b)(2), (c)(2),

and Agripa failed to establish grounds for equitable tolling, see Iturribarria v. INS,

321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling available where “petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”). It follows that Agripa has not established a due process

violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

succeed on a due process claim).

       PETITION FOR REVIEW DENIED.




KY/Research                                2                                    06-70141